Name: Commission Regulation (EEC) No 3045/92 of 22 October 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to Georgia under Regulation (EEC) No 1897/92 and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: trade policy;  Europe;  political geography;  marketing;  animal product
 Date Published: nan

 No L 307/24 Official Journal of the European Communities 23. 10. 92 COMMISSION REGULATION (EEC) No 3045/92 of 22 October 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to Georgia under Regulation (EEC) No 1897/92 and amending Regulation (EEC) No 569/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and vealQ, as last amended by Regulation (EEC) No 2066/92 (2); and in particular Article 7 (3) thereof, taking into account Article 5 (b) of Commission Regula ­ tion (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EEC) No, 815/91 f); Whereas in order to ensure that meat sold is exported to the destination laid down, a security as specified in Article 5 (2) (a) of Regulation (EEC) No 2539/84 should be required ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 (8), as last amended by Regulation (EEC) No 3028/92 (9) ; whereas the Annex to that Regulation setting out the entries to be made should be expanded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas part of that meat should be put up for sale for import into Georgia under Commission Regulation (EEC) No 1897/92 of 9 July 1992 laying down detailed rules for the implemen ­ tation of a medium-term loan to the Soviet Union and its contituent Republics, established by Council Decision 91 /658/EEC0 ; Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (4), as amended by Regulation (EEC) No 1 809/87 0, provides for the possibility of applying a two-stage procedure when selling beef from intervention stocks ; Whereas Commission Regulation (EEC) No 1897/92 lays down certain provisions governing the recognition of deli ­ very contracts ; whereas provision should be made for sales contracts covering intervention meat to be autho ­ rized only after recognition as referred to above has been verified ; Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of clear conditions ; Article 1 1 . A sale shall be organized of approximately 4 300 tonnes of bone-in beef held by the Irish intervention agency, 2. This meat shall be offered for sale under the terms of Regulation (EEC) No 1897/92 and must be imported into Georgia. 3. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84 and (EEC) No 569/88 . The provisions of Commission Regulation (EEC) No 985/81 (,0) shall not apply to this sale. However, the competent authorities may allow bone-in forequarters and hindquarters, the packaging material of which is torn or Whereas a time limit must be laid down for export of the said meat ; whereas this time limit should be fixed by (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 215, 30. 7. 1992, p. 49. (3) OJ No L 191 , 10. 7. 1992, p. 22. O OJ No L 238, 6 . 9 . 1984, p . 13 . 0 OJ No L 170, 30. 6. 1987, p. 23. (6) OJ No L 241 , 13 . 9 . 1980, p . 5. O OJ No L 83, 3. 4. 1991 , p. 6. (") OJ No L 55, 1 . 3. 1988, p. 1 . 0 OJ No L 306, 22. 10. 1992, p. 32. H OJ No L 99, 10 . 4. 1981 , p. 38. 23 . 10. 92 Official Journal of the European Communities No L 307/25 Regulation (EEC) No 2539/84 shall be ECU 300 per 100 kilograms of bone-in beef. Article 4 1 . No export refund shall be granted on meat sold under this Regulation . Removal orders as referred to in Article 3 of Regulation (EEC) No 569/88, export declaration and, where appro ­ priate, T5 control copies shall bear the following : Carne de intervenciÃ ³n  Sin restituciÃ ³n  [Reglamento (CEE) n ° 3045/921 ; InterventionskÃ ¸d  Uden restitution  [Forordning (EÃF) nr. 3045/921 ; Interventionsfleisch  Ohne Erstattung  [Verordnung (EWG) Nr. 3045/921 ; Ã Ã Ã ­Ã ±Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Ã §Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®  [Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3045/921 ; Intervention meat  No refund  [Regulation (EEC) No 3045/921 ; soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure. 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. Tenders or purchase applications shall be valid only if -*  they relate to an equal number of forequarters and hindquarters and quote a single price per tonne expressed in ecus for the whole quantity of bone-in beef specified in the tender,  they are accompanied by a copy of a sales contract for a quantity of beef equal to the quantity applied for, concluded by the applicant with the competent Geor ­ gian authorities ; the contract must contain a declara ­ tion in English by those authorities to the effect that the quantity mentioned will be delivered under the terms of Regulation (EEC) No 1897/92. 6. Immediately after submitting tenders or purchase applications, operators shall send a copy thereof by telex or fax to the Commission of the European Communities, Division VI/D.2, 130 rue de la Loi, B- 1,049 Brussels (telex 220 37 AGREC B ; fax (02) 296 60 27). The Irish intervention agency shall only conclude sales contracts after written authorization by the Commission, in particular in accordance with Articles 4 and 5 of Regu ­ lation (EEC) No 1897/92, has been received. 7. Tenders shall be considered only if they reach the intervention agencies concerned by 12 noon on 28 October 1992 at the latest. No purchase applications shall be accepted after 31 December 1992. 8 . Details of the quantities of the products and the places where they are stored must be made available to interested parties at the address given in Annex II . Viande d intervention  Sans restitution  [RÃ ¨glement (CEE) n0 3045/921 ; Carni d intervento  Senza restituzione  [Regolamento (CEE) n. 3045/921 ; Vlees uit interventievoorraden  zonder restitutie  [Verordening (EEG) nr. 3045/92] ; Carne de intervenÃ §Ã £o  Sem restituiÃ §Ã £o  [Regulamento (CEE) n? 3045/92]. 2. With regard to the security provided for in Article 3 (2), compliance with paragraph 1 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). Article 5 The following item 136 and footnote are hereby added to part 1 of the Annex to Regulation (EEC) No 569/88, 'Products to be exported in the same state as that in which they were when removed from intervention stock' : '136. Commission Regulation (EEC) No 3045/92 of 22 October 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export to Georgia under Council Regulation (EEC) No 1 897/92 (l36). Article 2 1 . The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale with the intervention agency. (136) OJ No L 307, 23. 10. 1992, p. 24. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. The security provided for in Article 5 (2) (a) of (') OJ No L 205, 3 . 8 . 1985, p. 5. 23. 10 . 92No L 307/26 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1992. For the Commission Ray MAC SHARRY Member of the Commission ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEXI ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ecus per tonne Prix minimaux exprimÃ ©s en Ã ©cus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada Ireland  Hindquarters and forequarters from Category C, classes U, R and O 4 300 485 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 90 11 , ext; 2278 and 3806 Telex 93292 and 93607 Telefax (01 ) 61 62 63, (01)78 52 14 and (01 ) 662 01 98